Appeal by the defendant Schuek from a judgment entered against him in accordance with section 211-a of the Civil Practice Act for the sum of $2,500 and interest. The plaintiff Bell recovered a judgment of $50,000 in a negligence action against all the defendants, after a trial in the Supreme Court, Schoharie County. Subsequently the judgment was reduced by stipulation to the sum of $25,000. The cause of action arose out of an automobile accident, and at the time Schuek was driving his own car and the defendant Chamberlain was driving a ear owned by the defendant bank. After the judgment was reduced in amount, $10,000 was paid toward satisfaction thereof in behalf of the defendant Schuek and $15,000 in behalf of the defend*1205ants Chamberlain and the Bank. The latter then made a motion for contribution against the defendant Schuck for his proportionate share of the excess they had paid, in accordance with section 211-a of the Civil Practice Act. The sole defense urged against the motion at Special Term, and on this appeal, by the defendant Schuck is that the case could have been settled before trial for $20,000, and that the other defendants refused to settle for their proportionate share of that amount. Such a defense is not good as a matter of law. A codefendant may elect to stand trial and still retain his rights under section 211-a of the Civil Practice Act if the verdict goes against all the defendants. Order and judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.